Case 1:21-cr-00071-ALC Document 10 Filed 02/05/21 Page 1of1

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT Doct: —
SOUTHERN DISTRICT OF NEW YORK DATEFILED: 2-5-2]

 

UNITED STATES OF AMERICA,

Plaintiff,

21-CR-71 (ALC)
-against-

ORDER
ANGEL BENCOSME,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

A Telephone Arraignment is set for February 9, 2021 at 1:00 p.m. The parties
should contact the Court at 1-888-363-4749 on the date and time specified above and once
prompted, should dial access code 3768660.

SO ORDERED.

Dated: New York, New York
February 5, 2021

Anes 7 Cosmo

ANDREW L. CARTER, JR. .
United States District Judge

 
